DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 1/27/22 are acknowledged.
Previously, Group 1 and the species of TM-2 were elected.
Claim 7 is drawn to a non-elected group.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/21.
Claims 2-5 have been canceled.
Claims 1 and 6 are being examined.

Priority
	This application was filed 11/9/20 and claims foreign benefit of CHINA 201911100565.6 11/12/2019 and CHINA 202010165892.6 03/11/2020.

Claim Rejections - 35 USC § 112
This 112 rejection is a new rejection necessitated by amendment

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite specific compounds. Due to the small size of the structures as inserted into the claim, the exact structure of the compounds is unclear. For example, compound TM-24 shows a C-terminal bicyclic ring. Based on the structure as shown, it is unclear how many carbon groups are present in the bicyclic ring. For compound TM-31, the name ‘TM-31’ is written over top of the structure thus concealing the structure. Compound TM-31 shows a C-terminal ring. Based on the structure as shown, it is unclear how many carbon groups are present in the ring. Dependent claim 6 does not clarify the claim scope.

Claim Rejections - 35 USC § 102
The rejection below is based on previously cited art. Since the claims have been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110790817 (as cited with IDS 5/17/21).
CN110790817 is not in the english language. The original document and a translated abstract were provided with the IDS 5/17/21. Since the copy of the original document provided by the applicant was not of good quality, a copy of the original document was previously provided (‘CN110790817’). Further, a translated version of the document was also provided (Translation of CN110790817 02-2020; retrieved from https://worldwide.espacenet.com/patent/search/family/069444342/publication/CN110790817A?q=cn110790817 on 10/20/21; 12 total pages; ‘CN110790817translation’).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Based on the translated abstract provided by the applicant with the IDS 5/17/21, authors of the CN110790817 publication include LI SIJUN who is not listed as joint inventor of the instant application. MPEP 2153.01(a) 2nd paragraph recognizes that if an application names fewer joint inventors than a publication then the publication is treated as prior art.
Although applicants have requested to add an inventor (1/27/22) the Office of Patent Application Processing (the deciding official per MPEP 1002.02(q)) has denied the applicant’s request to add an inventor (see letter dated 2/24/22). Since the request was denied the inventorship is treated as that provided in the most recent filing receipt.

In relation to instant claim 1, CN110790817 teach compound TM-2 (section 0040 page 10) which is the same as applicants’ elected species and recited in claim 1. 
In relation to instant claim 6, CN110790817translation teach that compound TM-2 was prepared (page 7 example 2) so it would have been in a composition.

Response to Arguments - 102
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that they have submitted a request to add an inventor, the Office of Patent Application Processing (the deciding official per MPEP 1002.02(q)) has denied the applicant’s request to add an inventor (see letter dated 2/24/22). Since the request was denied the inventorship is treated as that provided in the most recent filing receipt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner




/RONALD T NIEBAUER/Examiner, Art Unit 1658